PER CURIAM.
This is a suit by the widow of an insured serviceman to recover on a National Service Life Insurance policy originally designating the insured’s mother as beneficiary. The complaint alleged that the veteran had subsequent to his marriage changed the beneficiary of the policy from the mother to the wife. The court found that a document evidencing the change had been executed by. the insured but was inadvertently lost while in possession of the United States Army. Judgment was accordingly given in favor of the plaintiff.
The case on its facts is closely similar to Kendig v. Kendig, 9 Cir., 170 F.2d 750, in which we held it to have been error to direct a non-suit. The judgment is affirmed on the authority of the Kendig case.